Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/28/2021 has been entered and fully considered. 
Pending claims are 1, 3-6 and 8-16 with claims 2 and 7 being canceled and claim 16 new.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recess 14” and “kinks 13” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al. US 2005/0126104 A1 (hereinafter ‘Erickson’).
In regard to claim 16, Erickson teaches a profile (16) comprising a paneled stud frame (48), wherein the profile having, in its cross section, substantially a U shape which comprises a web (24) and two adjoining resilient flanges (26A/26B), wherein the flanges are each designed to be resilient to the same degree and/or in the same manner in the direction which is substantially orthogonal to the web surface (see [0077] and transition from fig. 4C to fig. 4D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Zinn US 3,841,051 (hereinafter ‘Zinn’).
In regard to claim 1, Erickson teaches a profile (16) comprising a paneled stud frame (48) having in its cross section, substantially a U shape which comprises a web (24) and two adjoining flanges (26A/26B), wherein the flanges are each designed to be resilient to the same degree and/or in the same manner in the direction which is substantially orthogonal to the web surface (see [0077] and figs. 4C and 4D), and wherein the resilient flanges each including at least one bead (30A/30B) which is incorporated into the respective flange and extends longitudinally substantially parallel to a web extend comprising one or more areas of material weakening (note that the bent piece of material as recited in [0072] results in a weakening area). 
Erickson does not explicitly teach the one or more areas of material weakening are in the form of one or more recess bands, along one or more kinks forming a bead.
Zinn teaches a profile (29) comprising webs and flanges (23, 25, 27), wherein the flanges include one or more areas of material weakening (33, 49) in the form of recess bands along one or more kinks forming a bead (see fig. 5 and col. 4, ln. 11-15).
It would have been obvious to one of ordinary skill in the art to provide bands in the form of beads, as taught by Zinn, in the profile of Erickson so as to improve the resilience of the flange (see col. 4, ln. 7-10).
In regard to claim 3, the combination of Erickson/Zinn teaches the claimed invention wherein the bead being formed substantially as an arcuate recessing of the flange material into the interior of the profile (see Erickson fig. 2).
In regard to claims 4-6, the combination of Erickson/Zinn does not explicitly teach the location of the bead with respect to the original material depth of the flange. However, a person of ordinary skill in the art would have found it obvious to provide the bead at a distance within the claimed ranges as a matter of routine experimentation (see MPEP 2144.05) so as to allow for accommodation of deformation according to the structural requirements and optimize the capacity of the profile. In the instant case, the location of the bead within the length of the flange will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such placement is critical. 
In regard to claims 9 and 10, the Examiner takes the position that the profile of Erickson/Zinn is fully capable of being a ceiling profile for direct mounting on a ceiling as discussed in [0054] as well as part of a drywall system as disclosed in fig. 1 of Erickson (see MPEP 2114). 
In regard to claims 11, 12 and 15, the combination of Erickson/Zinn teaches a construction element set for a drywall comprising a paneled stud frame as seen in fig. 1 of Erickson, wherein the flange is provided for connection to a ceiling as claimed (see fig. 1 and 8A). 
In regard to claims 13 and 14, the combination of Erickson/Zinn teaches the web of the spring profile being lined on the ceiling side (see fig. 1 and 8A) and wherein the fastening of one paneling board to the profile flange being provided with an overhang of the paneling board material that projects in the direction of the web (see fig. 1, panel board 12 overhanging past the flange towards the web). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson and Zinn in view of Gerb. Knauf DE20003618 U1 (hereinafter ‘Gerb’).
In regard to claims 8, Erickson/Zinn does not explicitly teach the profile being a box-shape cross section formed from two profiles.
Gerb teaches a profile for a wall structure, wherein a box profile is formed from connecting two of the profiles (as seen in figs. 3-4 see [0029]). 
It would have been obvious to one of ordinary skill in the art to connect two of the profiles of Erickson, as taught by Gerb, in order to improve eccentricity of the profile and thus have better structural stability. 
With respect to the recitation “wherein the resilient flanges of the two U-profiles contact one another when pushed into one another” it is noted that this is a functional limitation and that the device of the combination is fully capable of perform it, as it depends on the force being applied by the person or machine pushing the flanges into one another.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
It is noted that the features that the applicant is arguing had not been previously considered, as they were optional limitations in now canceled claims 2 and 7. 
With respect to claims 4-6, the Examiner maintains that the specific location of the bead would have been deemed obvious as matter of routine optimization (see MPEP 2144.05). While applicant discloses in figure 3, and page 9, some examples of dimensions given, the examiner does not accord this as evidence of indicating such placement is critical. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633